                Case 19-12220-KBO          Doc 167   Filed 12/17/19     Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

 In re:                                          Chapter 11

 YUETING JIA,                                    Case No. 19-12220-KBO

                      Debtor.                    Hearing Date: December 18, 2019 at 10:00 a.m.

                                                 Dkt Ref. No. 89, 111, 112, 113, 152, 153


    CHINA CONSUMER CAPITAL FUND II, L.P.’S JOINDER TO OFFICIAL
COMMITTEE OF UNSECURED CREDITORS’ RESPONSE TO SHANGHAI LAN CAI
  ASSET MANAGEMENT CO, LTD.’S MOTION (I) TO DISMISS THE DEBTOR’S
        CHAPTER 11 CASE OR, ALTERNATIVELY, (II) TO TRANSFER
       VENUE TO THE CENTRAL DISTRICT OF CALIFORNIA AND TO
          DEBTOR’S OPPOSITION TO SHANGHAI LAN CAI ASSET
         MANAGEMENT CO, LTD.’S MOTION (I) TO DISMISS THE
        DEBTOR’S CHAPTER 11 CASE OR, ALTERNATIVELY, (II) TO
     TRANSFER VENUE TO THE CENTRAL DISTRICT OF CALIFORNIA

          China Consumer Capital Fund II, L.P. (“CCCF”), creditor and party in interest in the

above-captioned case, by and through undersigned counsel, hereby joins in (the “Joinder”) the

Response of the Official Committee of Unsecured Creditors (the “Committee”) to Shanghai Lan

Cai Asset Management Co, Ltd.’s (“SLC”) Motion (“Motion”) (i) to Dismiss the Debtor’s

Chapter 11 Case or, Alternatively, (ii) to Transfer Venue to the Central District of California (the

“Opposition”) (D.I. 111) and the Debtor’s (“Debtor”) Opposition to Shanghai Lan Cai Asset

Management Co LTD.’s Motion (I) to Dismiss the Debtor’s Chapter 11 Case or, Alternatively,

(II) to Transfer Venue to the Central District of California (the “Debtor’s Objection”). In support

of this Joinder, CCCF states as follows:

          1.    CCCF joins in and adopts the arguments raised by the Committee and the Debtor

with regard to the Motion, incorporates the arguments set forth therein as though fully set forth

herein, and reserves the right to argue in support of the Opposition and the Debtor’s Objection at

any hearing to consider the Motion or any amended version thereof.


11426437/1
               Case 19-12220-KBO           Doc 167      Filed 12/17/19      Page 2 of 2



         2.     As such, for the reasons set forth in the Opposition and the Debtor’s Objection,

CCCF requests that SLC’s Motion be denied.

         WHEREFORE, CCCF requests that the Court (i) deny approval of the Motion, (ii) deny

the request to either dismiss this bankruptcy case or transfer venue of this bankruptcy case to the

Central District of California, and (iii) grant all other and further relief that is just and proper.



Dated: December 17, 2019                        MORRIS JAMES LLP

                                                /s/ Brya M. Keilson
                                                Brya Keilson, Esq. (DE Bar No. 4643)
                                                500 Delaware Avenue, Suite 1500
                                                Wilmington, DE 19801
                                                Telephone: (302) 888-6800
                                                Facsimile: (302) 571-1750
                                                E-mail: bkeilson@morrisjames.com

                                                Attorneys for China Consumer Capital Fund II, L.P.




                                                    2
11426437/1
